Citation Nr: 1217374	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1. Entitlement to service connection for loss of sense of smell.

2. Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), from February 11, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to July 1997, and from October 2003 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the  Board denied entitlement to a disability rating in excess of 30 percent for PTSD for the period prior to February 11, 2009.  The Board remanded a claim of entitlement to service connection for loss of sense of smell, and the claim for an increased rating for PTSD since February 11, 2009, for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's loss of sense of smell is related to active military service.

2.  The Veteran failed to report for VA examinations scheduled in connection with his increased rating claim; he has not provided good cause for his failure to appear.


CONCLUSIONS OF LAW

1.  A disorder manifested by a loss of the sense of smell was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The claim of entitlement to a rating in excess of 30 percent for PTSD since February 11, 2009 is denied due to the Veteran's failure to report, without good cause, for a VA compensation examination.  38 C.F.R. § 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As regards the increased rating claim on appeal, a discussion regarding VCAA notice and assistance is not required as the claim is being denied pursuant to 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

As regards the claim for service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 and September 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in February 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Board is further satisfied that the RO has substantially complied with its August 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran a VA examination in connection with his claim. While the AMC/RO did not cause a copy of the examining physician's Curriculum Vitae to be returned with the examination report as requested, the examination was conducted by a physician, and the reports prepared provide the information needed for adjudication.  The claims file was reviewed by the physician, and the reports rendered are otherwise fully adequate.

Service Connection Claim

The Veteran seeks entitlement to service connection for a loss of his sense of smell.  He contends that the disorder was caused by fine sand getting into his nasal cavity during his final tour of duty in Iraq.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of hyposmia (diminished sense of smell), documented on VA examination in September 2010.  

Service treatment records reveal no complaints, findings, or diagnoses pertaining to the Veteran's loss of sense of smell or any nasal disorder.  On separation from service, the Veteran raised no complaints in this regard, and he specifically denied having problems with his nose.  He further indicated that he did not suffer from any injury or illness while on active duty for which he did not seek medical care.  The examining physician rendered no findings regarding the Veteran's sense of smell or nose. 

On VA examination in October 2005, conducted eight months after the Veteran's discharge, he did not raise any complaints regarding a loss of the sense of smell.  He could breathe easily through both nostrils and had no sinus tenderness, swelling, or postnasal drip.  The examiner rendered no pertinent findings related to the Veteran's nose or sense of smell.

In February 2007, the Veteran was seen for a VA outpatient physical examination.  He reported not having a sense of smell since January 2005.  Physical examination revealed patent nares, and normal cranial nerves.  A diagnosis of anosmia was entered.

In June 2007, the Veteran sought treatment for his disorder from a VA ear, nose, and throat specialist, i.e., an otolaryngologist.  He denied any history of nasal trauma and made no mention of the sand in his nasal cavity.  He stated that the condition had been present for one year.  A rigid nasal endoscopy was performed, and the Veteran was diagnosed with hyposmia, a deviated nasal septum, and rhinitis with turbinate hypertrophy.  The otolaryngologist prescribed a nasal saline irrigation kit for treatment of the hyposmia.  If the symptoms persisted, the Veteran was to return for a computed tomography (CT) scan of the sinuses.  

In September 2007, the Veteran sought private treatment from an unidentified source in which he requested a statement for VA purposes concerning nerve damage to his right nostril due to a sand storm in Iraq.  On examination, the provider noted complaints of persistent soreness with rhinorrhea and occasional scabs of blood.  The Veteran was diagnosed with possible nerve and mucosal damage to the right nostril. 

In September 2010 a VA examination was afforded to determine whether the Veteran's current disorder may be related to service.  On review of the Veteran's June 2007 diagnoses, and further notation within the June 2007 record that the Veteran's hyposmia was of one-year duration and he had a long-standing bilateral nasal obstruction, the examiner determined that the Veteran's loss of sense of smell could be dated back to within one year of his military discharge.  The examiner thus concluded that, "conditions manifesting within (one) year of military service would be considered (service connected)."

In December 2011, the RO sought an addendum opinion from the examiner based solely on medical evidence, rather than on legal parameters governing the establishment of service connection.  

In a January 2012 addendum report, the examiner opined that the Veteran's disorder is less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner noted that the June 2007 otolaryngologist attributed the Veteran's loss of sense of smell to his sinus problems and other nasal disorders.  Accordingly, the otolaryngologist prescribed a nasal saline irrigation kit for treatment of the hyposmia.  If that treatment did not resolve the problem the Veteran was to return for a CT scan.  The Veteran, however, did not return to the otolaryngology clinic and no further workup was performed.  The subsequent medical record, to particularly include primary care clinic records of 2011, indicates no ongoing symptoms of hyposmia.  As such, the examiner stated he could find no basis for attributing the Veteran's hyposmia to military service.

The record is devoid of other evidence addressing the etiology of the Veteran's loss of sense of smell.  Essentially, the only positive opinion of record is that of the September 2010 examiner, who later revised his conclusion in the January 2012 report.  Moreover, the opinion rendered in 2010 was founded on an inadequate rationale as it was based on legal, rather than medical, criteria.  Further, in so doing, the examiner relied on an incorrect interpretation of the law as a loss of the sense of smell is not a disorder contained in the list of chronic diseases eligible for the type of presumptive service connection to which the examiner alluded.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The record additionally contains the September 2007 private medical report in which "possible" damage to the right nostril was diagnosed.  This report does not contain any actual opinion concerning etiology, however, and the diagnosis is speculative.  As such, it is of low probative value.

By contrast, the opinions expressed in the June 2007 otolaryngology report and January 2012 addendum opinion are afforded greater weight.  The opinions were founded on a review of the medical record and an examination of the Veteran, to include results of diagnostic testing.  The January 2012 opinion was accompanied by an adequate rationale.

To the extent the Veteran contends, on his own behalf, that his loss of sense of smell is related to service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and endoscopy results, were reviewed by VA physicians so that a medical opinion could be obtained.  The Board finds these medical opinions to be of greater probative value than the Veteran's lay contentions, as determining the etiology of hyposmia requires medical expertise.

To the extent the Veteran contends a continuity of symptomatology since service, 
the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  The Board finds, however, that the medical evidence from the service treatment records and following his separation from service, is more credible than the Veteran's lay contentions, particularly when it is considered that this history was submitted in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's denials of relevant symptoms during, and following, service separation.

In short, the Board has reviewed all service treatment records, all VA medical records from 2005 to 2011, as well as the private medical record from September 2007.  While there is evidence of a current loss of sense of smell, and while the Veteran is competent to report his symptoms from service, without competent evidence linking the Veteran's loss of sense of smell to service, the benefit sought on appeal cannot be granted.   

As a preponderance of the evidence is against finding that the Veteran's disorder is related to his military service, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  The claim is denied.

In reaching this decision the Board acknowledges that the appellant is a combat veteran.  As such, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit articulated a three-step sequential analysis to be reviewed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence the Board acknowledges that the appellant is a combat veteran.  In determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995). 

The second step under Collette requires VA to determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392- 93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.   

It is under the third Collette step under that VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is rebutted.

As a combat Veteran the appellant would not be expected to run to his unit medic every time he had difficulty smelling while stationed in Iraq.  Nevertheless, the Board finds that the Veteran's January 2005 separation examination, which was conducted at Fort Drum, New York, i.e., outside the combat theater, is clear and convincing evidence that the appellant's loss of a sense of smell was not incurred in-service.  At that examination the appellant specifically reported that his health did not change during his deployment.  Physical examination revealed no signs, complaints or findings relating to a loss of the sense of smell.  This fact, when combined with the negative medical opinion from 2011 compel the conclusion that the preponderance of the most probative evidence of record is against entitlement to service connection.  

Increased Rating Claim

Historically, a December 2005 rating decision granted entitlement to service connection for PTSD and assigned an initial rating of 10 percent, effective February 2005.  VA received the Veteran's current claim for an increased rating in April 2007.  A November 2007 rating decision granted a 30 percent evaluation, effective from the Veteran's April 2007 claim.  The present appeal ensued.  

As noted in the Introduction, in August 2010, the Board denied entitlement to a rating in excess of 30 percent for PTSD for the period prior to February 11, 2009.  As such, this decision focuses on the period since February 11, 2009.

The August 2010 remand directed that the Veteran be scheduled for a VA examination to determine the current severity of his PTSD.  The Board advised the Veteran that it was his responsibility to report for any examination and to cooperate in the development of the claim, and that the consequences for failing to report to any VA examination without good cause may include denial of the claim.  The Board acknowledges that the claims file does not currently contain the letters specifically notifying the Veteran of the scheduled examinations, however, such documentation is not necessary to adjudicating the claim.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010) (acknowledging that that VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file, and determining that, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.)  

As noted in the latest supplemental statement of the case, VA psychiatric examinations were initially scheduled for August and September 2010, but were cancelled by the Veteran.  An examination was rescheduled for March 2011.  A July 2011 Report of Contact indicates that the Veteran failed to report to that examination due to car trouble.  Accordingly, another VA psychiatric examination was scheduled for August 2011.  The Veteran again failed to appear to the scheduled appointment.  No explanation for this failure to report was offered.

The Veteran has failed to report four times for a VA examination that was scheduled pursuant to the Board's remand instructions.  Neither he nor his representative has presented good cause for such failure to report to the latest examination attempt of August 2011.  There is of record no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for that examination.  His failure to cooperate has left the record devoid of competent medical evidence addressing his current symptomatology.  38 C.F.R. § 3.655.

Given that the Veteran failed to report for the scheduled examinations, and given that he has not provided good cause for his failure in this regard, his claim must be denied.  Id.


ORDER

Entitlement to service connection for loss of sense of smell is denied.

Entitlement to a disability rating in excess of 30 percent for PTSD is denied for the period since February 11, 2009.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


